DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 10/04/22 (“Amend.”), in which: claims 1, 3, 4, 7, 8, 10, 17 and 20 are amended and the rejection of the claims are traversed.  Claims 1-4, 7, 8 and 10-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7, 8 and 10-20 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 7, 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication 2007/0152926) in view of Hwang (US Publication 2009/0102783) and in further view of Kuroki (US Publication 2012/0256818).
Regarding independent claim 1, Kwon teaches a dimming processing device for adjusting a dimming value for a backlight, the dimming processing device comprising:
a dimming value receiving circuit configured to receive a first dimming value and a second dimming value; (Dimming signal generating unit, 260 receives a Dimming value curve, Dim_curve from the dimming curve setting unit, which provides multiple dimming values according to brightness levels specified for each region illustrated in Fig. 6 ([0043-0044]));
and a dimming value adjusting circuit configured to change the dimming value from a first dimming value to a third dimming value, according to a first function ....(Kwon indicates that a dimming curve is set for each frame in each region by a dimming curve setting unit, 250, as illustrated Fig. 8 ([0044]).  The dimming curve of Fig. 8 has a first function and multiple dimming values),
Although Kwon teaches in [0043] of generating the dimming curve based on equation 1, which is dependent on the avg_max and avg_min values for each region ([0042-0043]).  Therefore, a frame/interval with a different avg_max and avg_min versus a previous or new frame/interval, would provide a different curve based on if the frame/interval had a different brightness level (which is well-known in displays (different frames having different brightness levels)) and therefore providing a second function which corresponds to a different dimming value curve, thereby providing a first and second function), Kwon does not explicitly teach:
.....wherein the third dimming value is a value between the first dimming value and the second dimming value and change the dimming value from the third dimming value to the second dimming value, according to a second function, which is different from the first function,
However, in the field of displays and backlight control, Hwang discloses of providing an adaptive transition rate for a backlight and provides a scenario wherein a first function for a backlight (interval: Scene 1) (changing from a first dimming value to a third dimming value) is different from a second function (interval: Scene 2) which provides a transition from a third dimming value to a second value, according to backlight driving over time.  See Fig. 5E.  
Kwon teaches a base process/product of a display device which provides a first and second function based on different frames using local dimming values, which the claimed invention can be seen as an improvement in that the display uses less power.  Hwang teaches a known technique of driving a backlight over time, wherein different points in time, the backlight is driven by different functions to provide different brightness levels and further teaches providing dimming value changes using different functions that is comparable to the base process/product.  
Hwang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kwon and the results would have been predictable (provides a smoothing backlight control) and resulted in the third dimming value is a value between the first dimming value and the second dimming value and change the dimming value from the third dimming value to the second dimming value, according to a second function, which is different from the first function, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Kwon and Hwang disclose having different time intervals and frames and providing first and second function (rates of change) relating to a change in dimming values in the backlight, they do not explicitly disclose:
in a first time interval within a frame interval corresponding to a first frame,...in a second time interval within the time interval corresponding to the first frame, 
However, in the field of backlight control, Kuroki, in relation to Fig. 5, illustrates multiple backlight changes within a same frame.  Furthermore, the changes occur at different time intervals within the same frame.  See also [0093-0097].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the features disclosed by the combination of Kwon and Hwang; to include the feature of changing the backlight within first and second time intervals within a first frame, as disclosed by Kuroki to reduce motion blur and jerkiness ([0013]).
wherein the second time interval follows the first time interval (Kwon/Hwang, in view of the features disclosed by Kuroki, provides, in Figs. 5A/5B/5E, a second time interval following a first time interval, wherein backlight changes (scenes) occur in the same frame (Kuroki)).
Regarding dependent claim 2, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 1, wherein:
the dimming value adjusting circuit changes the dimming value from the first dimming value to the second dimming value when a frame changes from the first frame to a second frame (Hwang discloses changing dimming values, which can occur at scene or frame changes and specifically illustrates the change between two dimming values at a frame change, but does not explicitly disclose dimming value adjusting circuit changes the dimming value from the first dimming value to the second dimming value when a frame changes from the first frame to a second frame. Before the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a change from a first dimming value to a second dimming value at a frame change because Applicant has not disclosed that specifically providing the first and second dimming value at a change between a first frame to a second frame provides an advantage over changing from any dimming value to another dimming value at a frame change (as taught by Hwang), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with changing from any dimming value to another dimming value as taught by the techniques of Hwang.  Therefore, it would have been an obvious matter of design choice for the dimming value adjusting circuit changing the dimming value from the first dimming value to the second dimming value when a frame changes from the first frame to a second frame.
Regarding dependent claim 3, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 1, wherein:
a rate of change in the dimming value according to the first function in the first time interval is higher than a rate of change in the dimming value according to the second function in the second time interval (See Hwang, Fig. 5E in view of the teachings of Kwon and Kuroki).
Regarding dependent claim 4, Kwon, as modified by Hwang, discloses the dimming processing device of claim 3, wherein:
	the first time interval is shorter than the second interval (Hwang also illustrates in Fig. 5a/5b of having an interval which is shorter than a second time interval).
Regarding dependent claim 7, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 3, wherein:
the first time interval comprises at least a portion of an initial interval of the dimming change time and the second time interval comprises at least a portion of a latter interval of the dimming change time (Hwang illustrates the above limitations in Fig. 5E in view of the frame changes of Kwon and Kuroki).
Regarding dependent claim 8, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 3, wherein:
the rate of change in the dimming value varies over time in the first time interval and is constant over time in the second time interval (Hwang (in view of the primary teachings of Kwon, who teaches dimming values change according to frame/interval changes) illustrates in Figs. 5A/5B/5E of being able to provide intervals wherein the value varies over time and also intervals that are constant.  Kuroki also discloses a rate of change in a first time interval and a constant over time in a second time interval in Fig. 5. Therefore, one of ordinary skill would be able to adapt these teachings to provide a rate of change in the dimming value varies over time in the first interval and is constant over time in the second interval with a reasonable expectation of success).
Regarding dependent claim 10, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 1, wherein:
the first function and the second function are functions of time and the first function has a slope that decreases over time in the first time interval (See Hwang in Scene 2, the first function has a slope that decreases over time).
Regarding dependent claim 11, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 1, wherein:
the first function is a nonlinear function and the second function is a linear function (Hwang illustrate the first function is a nonlinear function.  Although Hwang does not illustrate the second function being a linear function, Hwang does illustrate the use of a linear function in Scene 0, thereby indicating that backlight brightness can be a linear function over time. Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to adapt these teachings to provide a second function that is a linear function with a reasonable expectation of success using the teachings provided by the combination of Kwon and Hwang to provide a display device using less power).
Regarding dependent claim 12, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 1, wherein:
the first function has a slope that changes over time and the second function has a constant slope over time  (Hwang illustrate the first function is a nonlinear function which has a slope that changes over time.  Although Hwang does not illustrate the second function having a constant slope, Hwang does illustrate the use of a linear function in Scene 0, thereby indicating that backlight brightness can be a function with a constant slope (zero). Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to adapt these teachings to provide a second function that is a constant slope over time with a reasonable expectation of success, using the teachings provided by the combination of Kwon and Hwang, to provide a display device which uses less power).
Regarding independent claim 13, Kwon teaches a dimming processing device for adjusting a dimming value for a backlight, the dimming processing device comprising:
a dimming value receiving circuit configured to receive a target dimming value; (Dimming signal generating unit, 260 receives a Dimming value curve, Dim_curve from the dimming curve setting unit, which provides multiple dimming values according to brightness levels specified for each region illustrated in Fig. 6 ([0043-0044]));
and a dimming value adjusting circuit configured to change a dimming value according to the target dimming value during a dimming change time in every frame, (Kwon indicates that a dimming curve is set for each frame in each region by a dimming curve setting unit, 250, as illustrated Fig. 8 ([0044]).  The dimming curve of Fig. 8 has a first function);
Although Kwon teaches wherein, when a frame changes, ....dimming value....dimming change time, Kwon does not explicitly teach:
 the dimming value adjusting circuit is configured to change the dimming value at a first rate of change....and to change the dimming value at a second rate of change, which is lower than the first rate of change, 
However, in the field of displays and backlight control, Hwang discloses of providing an adaptive transition rate for a backlight and provides a scenario wherein a first function for a backlight (interval: Scene 1) (changing from a first dimming value to a third dimming value) is different from a second function (interval: Scene 2) which provides a transition from a third dimming value to a second value, according to backlight driving over time.  See Fig. 5E.
Kwon teaches a base process/product of a display device which provides a first and second function based on different frames using local dimming values, which the claimed invention can be seen as an improvement in that the display uses less power.  Hwang teaches a known technique of driving a backlight over time, wherein different points in time, the backlight is driven by different functions to provide different brightness levels that is comparable to the base process/product.
Hwang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kwon and the results would have been predictable and resulted in a second function, which is different from the first function, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Kwon and Hwang disclose having different time intervals and frames and providing first and second function (rates of change) relating to a change in dimming values in the backlight, they do not explicitly disclose:
in an initial interval of a first frame.... in a latter interval of the first frame.
However, in the field of backlight control, Kuroki, in relation to Fig. 5, illustrates multiple backlight changes within a same frame.  Furthermore, the changes occur at different time intervals within the same frame.  See also [0093-0097].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the features disclosed by the combination of Kwon and Hwang; to include the feature of changing the backlight within first and second time intervals within a first frame, as disclosed by Kuroki to reduce motion blur and jerkiness ([0013]).
wherein the latter interval follows the initial interval (Kwon/Hwang, in view of the features disclosed by Kuroki, provides, in Figs. 5A/5B/5E, a second time interval following a first time interval, wherein backlight changes (scenes) occur in the same frame (Kuroki)).
Regarding dependent claim 14, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 13, wherein:
the first rate of change varies over time in the initial interval (See Hwang, Figs. 5A/5B/5E and Kuroki, Fig. 5);
and the second rate of change is constant over time in the latter interval (Hwang further discloses in Figs. 5A/5B/5D/5F of being able to provide a transition rate having a constant slope and Kuroki, Fig. 5 discloses having a constant over time in a latter interval); 
Regarding dependent claim 15, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 13, wherein:
the dimming value receiving circuit receives a first target dimming value for determining the brightness of the backlight in the first frame and a second target dimming value for determining the brightness of the backlight in a second frame (The combination of teachings provided by Kwon and Hwang provide different dimming values in a first and second frame and wherein the dimming values have different slopes);
and the dimming value adjusting circuit changes the dimming value from the first target dimming value to a predetermined dimming value between the first target dimming value and the second target dimming value at the first rate of change during the initial interval (See Hwang, Fig. 5E, portions between ending of scene 2 and beginning of scene 3 (second interval) and according to the first rate of change in a first interval).
Regarding dependent claim 16, Kwon, as modified by Hwang and Kuroki, discloses the dimming processing device of claim 15, wherein:
the dimming value adjusting circuit changes the dimming value from the predetermined dimming value to the second target dimming value at the second rate of change during the latter interval (In one example, the portion at the beginning of scene 3 of Hwang is considered changing to the second target dimming value at a second rate of change in a latter interval).
Regarding independent claim 17, Kwon teaches a timing controller for outputting a dimming control signal for a backlight, the timing controller (Timing controller, 108, comprising portion, 124, Figs. 4/5) comprising:
and a dimming value adjusting circuit configured to change the dimming value of the backlight from a first dimming value to a third dimming value, according to a first function.... and to change the dimming value from the third dimming value to the second dimming value, according to a second function, which is different from the first function, in a second interval of the first frame, wherein the third dimming value is a value between the first dimming value and the second dimming value and (See the addition of the teachings of Hwang in claim 1);
and a dimming output circuit configured to apply the dimming value to the dimming control signal and output the same (Dimming signal generating unit, 260 receives a Dimming value curve, Dim_curve from the dimming curve setting unit, which provides multiple dimming values according to brightness levels specified for each region illustrated in Fig. 6 ([0043-0044]) and the dimming output circuit outputting the dimming control signal, DSn based on the dimming value).
Although the combination of Kwon and Hwang disclose having different time intervals and frames and providing first and second function (rates of change) relating to a change in dimming values in the backlight, they do not explicitly disclose:
in a first time interval within a frame interval corresponding to a first frame,...in a second time interval within the time interval corresponding to the first frame, 
However, in the field of backlight control, Kuroki, in relation to Fig. 5, illustrates multiple backlight changes within a same frame.  Furthermore, the changes occur at different time intervals within the same frame.  See also [0093-0097].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the features disclosed by the combination of Kwon and Hwang; to include the feature of changing the backlight within first and second time intervals within a first frame, as disclosed by Kuroki to reduce motion blur and jerkiness ([0013]).
wherein the second time interval follows the first time interval (Kwon/Hwang, in view of the features disclosed by Kuroki, provides, in Figs. 5A/5B/5E, a second time interval following a first time interval, wherein backlight changes (scenes) occur in the same frame (Kuroki)).
Regarding dependent claim 18, Kwon, as modified by Hwang and Kuroki, discloses the timing controller of claim 17, wherein:
the first dimming value and the second dimming value are generated according to a control signal received from a host (Kwon illustrates externally received data ([0038] being received by the timing controller for ultimately generating dimming values.  The device/component generating the externally received data for the timing controller is a host for the LCD panel).
Regarding dependent claim 19, Kwon, as modified by Hwang and Kuroki, discloses the timing controller of claim 17, wherein:
the dimming output circuit transmits the dimming control signal to a backlight driving device that adjusts the brightness of the backlight (See Fig. 3 and DSn signal being provided to a backlight driving device, 110 [0035]).
Regarding dependent claim 20, Kwon, as modified by Hwang and Kuroki, discloses the timing controller of claim 17, wherein:
a rate of change in the dimming value in the first interval is higher than a rate of change in the dimming value in the second time interval (See Hwang, Fig. 5E in view of the teachings of Kwon/Kuroki).
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2010/0265405 to Toshima discloses changing illumination for different zones of a backlight ([0006]), but does not teach the limitations of the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693